Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to remarks filed on June 21, 2022. Applicant’s amendment to Claim 9 overcomes the 112(b) rejection on record. Applicant’s amendment to Claim 1 overcomes Kuechler as an anticipatory reference, necessitating a new grounds of rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6320114 by Kuechler in view of WO 2013167660 by Yong et al (hereinafter Yong).


Regarding Claim 1, Kuechler discloses conventional blanket solar arrays comprise black Kapton polyimide blanket substrates (Col 1 L 16-32 teaching the claimed “a foldable and flexible semi-conductive substrate”) having a first plurality of solar cells mounted thereon in electrically connection (Col 1 L 16-32 teaching the claimed “and a power supply network comprising a first panel that includes a first plurality of solar cells mounted to the foldable and flexible semi-conductive substrate”) connected to a second plurality of solar cells mounted thereon (Fig. 1 and Col 1 L 16-32 teaching the claimed “a second panel that includes a second plurality of solar cells mounted to the foldable and flexible semi-conductive substrate”). The cells are physically connected via a hinge (Col 1 L 16-32 teaching the claimed “a hinge that hingedly couples to the at least first panel”). 

Kuechler discloses the hinge also facilitates electrical interconnection, thereby not disclosing a circuit path separate from the hinge. 

However, Yong discloses connecting solar cells in series, forming panels of electrically interconnected cells wherein the electrical interconnection is accomplished by wiring members which extend to contact adjacent cells (Fig. 4, 5, 8, 9 and 10 teaching the claimed “a circuit path formed on the foldable and flexible semiconductive substrate and separate from the hinge, wherein the circuit path electrically connects the first plurality of solar cells to the second plurality of solar cells”).

Electrical connection elements for forming circuit paths to connect solar cells in series to form panels is a routine and conventional element in the art, as presented by Yong, such that a skilled artisan would appreciate any known method of interconnection could be used to connect Kuechler’s cells, including Yong’s, with a reasonable expectation of success. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 
 

Kuechler discloses the blanket is capable of charge dissipation (Col 1 L 16-32) and additionally, the blanket being made of black Kapton polyimide, which is disclosed as the material for the blanket in the instant disclosure (see instant [0052]), is sufficient to be capable of the claimed functionality of the blanket, i.e. the claimed “wherein the foldable and flexible semi-conductive substrate is configured to (1) dissipate current across the power supply network to minimize solar arcing and (2) isolate power circuits within the power supply network”. See MPEP 2114. 


Regarding Claim 3,  Kuechler discloses the blanket assembly comprises a plurality of panels which are interconnected by hinges (Col 1 L 16-32 teaching the claimed “wherein the foldable and flexible semi-conductive substrate comprises a plurality of panels folded together, the solar array further comprising a plurality of hinge pins interposed between adjacent panels to hingedly couple adjacent panels”).  
 
Regarding Claims 5 and 6, Kuechler discloses the blanket is formed of black Kapton (Col 1 L 16-32 teaching the claimed “wherein the foldable and flexible semi-conductive substrate comprises a charge dissipative polyimide material” of Claim 5 and the claimed “wherein the charge dissipative polyimide material comprises black poly (4,4'-oxydiphenylene-pyromellitimide)” of Claim 6). 
 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuechler in view of Yong as applied to claim 1 above, and further in view of US 20150326176 by Austin. 

Regarding Claim 4, Kuechler discloses the limitations of Claim 1 but fails to disclose the conductive hingers are formed of carbon fiber. 

However, Austin discloses use of carbon fiber in forming hinges in solar modules as carbon fiber is sufficiently high-strength ([0080] teaching the claimed “wherein the plurality of hinge pins comprise a carbon fiber material”). 

Therefore, a skilled artisan would appreciate carbon fiber could be used to form the hinge and hinge pins in Kuechler’s module, as taught by Austin, as such a material would be sufficiently high-strength. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuechler in view of Yong as applied to claim 1 above, and further in view of US 20090301544 by Minelli.

Regarding Claims 7 and 8, Kuechler discloses the limitations of Claim 1 but fails to disclose blocking diodes. 

However, Minelli disclose use of blocking diodes between cell strings in an array to prevent current from flowing back into one such string when not illuminated ([0020] teaching the claimed “further comprising a series of blocking diodes disposed on the foldable and flexible substrate within the circuit paths” of Claim 7 and the claimed “wherein the series of blocking diodes are integrated with the circuit path” of Claim 8). 

Therefore, it would have been obvious to a skilled artisan to include blocking diodes in Kuechler’s module, as taught by Minelli, in order to prevent current flow into cells not in operation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuechler in view of Yong as applied to claim 1 above, and further in view of US 20140077626 by Levy. 

Regarding Claim 9, Kuechler discloses the limitations of Claim 1 but fails to expressly disclose a system for deploying the blankets. 

However, Levy disclose using a mast to deploy and support solar blankets ([0032] teaching the claimed “further comprising a closed-section collapsible mast coupled to the foldable and flexible semi-conductive substrate, wherein the collapsible mast, in a deployed state, supports the flexible and foldable semi-conductive substrate”). 

Therefore, a skilled artisan would be motivated to use masts to deploy and support Kuechler’s blankets, as suggested by Levy. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721